SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

329
CA 15-01480
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


SANDRA J. CROISDALE AND LAWRENCE CROISDALE,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

ROBERT R. WEED AND LYOLA B. WEED,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


HAGELIN KENT LLC, BUFFALO (SEAN SPENCER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GRECO TRAPP, PLLC, BUFFALO (DUANE D. SCHOONMAKER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Matthew J. Murphy, III, A.J.), entered June 18, 2015. The order
denied the motion of defendants for leave to renew their motion for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Croisdale v Weed ([appeal No. 1] ___ AD3d
___ [May 6, 2016]).




Entered:    May 6, 2016                         Frances E. Cafarell
                                                Clerk of the Court